DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15, 16-21 are allowed.
The following is an examiner’s statement of reasons for allowance: a substrate comprised of a single-crystal semiconductor material, the substrate having a top surface; a first polycrystalline layer in the substrate; and a second polycrystalline layer positioned between the first polycrystalline layer and the top surface of the substrate, wherein the substrate includes a first portion of the single-crystal semiconductor material that is positioned between the second polycrystalline layer and the top surface of the substrate, the substrate includes a second portion of the single-crystal semiconductor material that is positioned between the first polycrystalline layer and the second polycrystalline layer, the first polycrystalline layer has a thickness, and the second polycrystalline layer has a first portion with a first thickness that is greater than the thickness of the first polycrystalline layer (claims 1-13, 21) performing a first plurality of ion implantation processes to form a first plurality of segments in a substrate, wherein each of the first plurality of segments contains first implanted ions and the first plurality of ion implantation processes are performed at a first plurality of different energies; performing a second plurality of ion implantation processes to form a second plurality of segments in the substrate, wherein each of the second plurality of segments contains second implanted ions and the second plurality of ion implantation processes are performed at a second plurality of different energies; and annealing the substrate to transform the substrate proximate to the first plurality of segments and the second plurality of segments into a first polycrystalline layer and a second polycrystalline layer that is positioned between the first polycrystalline layer and top surface of the substrate, wherein the substrate includes a first portion of single-crystal semiconductor material that is positioned between the second polycrystalline layer and the top surface of the substrate, the substrate includes a second portion of single-crystal semiconductor material that is positioned between the first polycrystalline layer and the second polycrystalline layer, the first polycrystalline layer has a thickness, and the second polycrystalline layer has a first portion with a first thickness that is greater than the thickness of the first polycrystalline layer (claims 14, 16-20).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY SMITH/Primary Examiner, Art Unit 2817